Citation Nr: 1429840	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-08 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for a skin graft of the left leg.

2.  Entitlement to an initial compensable rating for a scar of the right lower abdomen.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In January 2012, the Board remanded the Veteran's claims, and it has since been returned to the Board.


FINDING OF FACT

On June 24, 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal of entitlement to initial compensable ratings for skin graft of the left leg and scar of the right lower abdomen.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable rating for skin graft of the left leg are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable rating for scar of the right lower abdomen are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). 

In the present case, the Veteran's representative submitted a letter dated June 17, 2014, stating that he spoke with the Veteran who indicated that he wished to withdraw his appeal for entitlement to initial compensable ratings for skin graft of the left leg and scar of the right lower abdomen.  This withdrawal was received by the Board that same month.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims. 

Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal of entitlement to an initial compensable rating for skin graft of the left leg is dismissed.

The appeal of entitlement to an initial compensable rating for scar of the right lower abdomen is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


